Citation Nr: 1231176	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating greater than 20 percent prior to May 19, 2012, and greater than 30 percent from May 19, 2012, for diplopia with exotropia.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975 and from November 1980 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for the Veteran's left eye exotropia, and assigned a noncompensable disability rating, effective December 2004.  It also denied service connection for his right eye exotropia.  In August 2010, service connection for the Veteran's right eye exotropia was thereafter granted and the two eye disabilities were combined for a disability rating of 20 percent, effective December 2004.  Finally, in a June 2012 rating decision the Veteran's combined disability rating was increased to 30 percent, effective May 19, 2012.

The Board notes that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Because the Veteran's claims were not rated at the maximum available benefit, the matter remains on appeal.

When the Veteran perfected his appeal in August 2006, he also requested a travel board hearing.  Such a hearing was scheduled in October 2007; however, the Veteran failed to appear and has not provided good reason why he could not be present.  As such, the Board treats this as a withdrawal of the request and may proceed.  See 38 C.F.R. § 20.704 (d) (2011).

In April 2009 and December 2010, the Board remanded this matter for further evidentiary development.  The requested development having been completed, the claim again is before the Board.

Finally, the Board notes that in its April 2009 decision it also remanded the issues of entitlement to service connection for right and left knee arthritis.  In the August 2010 rating decision, the RO granted service connection for the Veteran's right and left knee arthritis.  This decision was a complete grant of benefits with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not currently on appeal before the Board.


FINDINGS OF FACT

1.  Prior to January 8, 2011, the Veteran's diplopia with exotropia was manifested by double vision at near, but not by double vision at far, as well as corrected distance visual acuity impairment of 20/25 on the left and 20/20 on the right, and visual field impairment of as much as 42 degrees on the left and 47 degrees on the right. 

2.  From January 8, 2011 to May 19, 2012, the Veteran's diplopia with exotropia was manifested by double vision at both near and far, as well as corrected distance visual acuity impairment of 20/60 on the left and 20/50 on the right and with no specific findings regarding visual field impairment.

3.  From May 19, 2012, the Veteran's diplopia with exotropia is manifested by double vision at both near and far, corrected distance visual acuity of 20/40 or better in each eye, and visual field impairment of 39 degrees on the left and 42 degrees on the right.

4.  The Veteran's service-connected diplopia with exotropia does not present an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  Prior to January 8, 2011, the criteria for a rating greater than 20 percent for diplopia with exotropia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6090-6066 (2008).

2.  From January 8, 2011 to May 19, 2012, the criteria for a rating of 40 percent rating, but no greater, for diplopia with exotropia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, DCs 6090-6066 (2008).

3.  From January 8, 2011, the criteria for a separate 10 percent rating for impairment of field vision in the right eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, DCs 6090, 6080 (2008).

4.  From May 19, 2012, the criteria for a rating greater than 30 percent for diplopia with exotropia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, DCs 6090-6066 (2008).

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in August 2004 and July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The July 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has submitted argument in support of his claim that has referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran VA examinations in September 2004, February 2008, July 2009 (with addendum in January 2010), January 2011, and May 2012.  Either the RO or the Board found the examination prior to May 2012 insufficient for a variety of reasons.  The May 2012 VA examination report, however, is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the May 2012 examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the May 2012 VA examination report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its April 2009 and December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Initial Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran currently is rated at 20 percent prior to May 19, 2012 and at 30 percent from May 19, 2012 under DCs 6090-6066 for diplopia (double vision) (DC 6090) and anatomical loss of one eye with visual acuity in the other eye of 20/40 (DC 6066).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran claims the ratings do not accurately depict the severity of his current condition.

It should be noted that during the pendency of this appeal, the criteria for rating eye disabilities were amended effective December 10, 2008.  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2011).  However, these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior criteria.  Id.

Prior to December 10, 2008, diplopia which was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).  Otherwise, diplopia was rated under 38 C.F.R. § 4.84a, DC 6090.  The percentage ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye.  38 C.F.R. § 4.84a, DC 6090, Note 2.  A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia was present, and there was also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia were to be applied to the poorer eye while the better eye was rated according to the best-corrected visual acuity or visual field.

When the diplopia field extended beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia was to be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, DC 6090, Note 3.  When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was to be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, DC 6090, Note 4.  If the diplopia was from 31 to 40 degrees, it was rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it was lateral; and (c) equivalent to 15/200 visual acuity if it was down.  If the diplopia was central at 20 degrees, it was rated equivalent to visual acuity of 5/200.  

Prior to December 10, 2008, DCs 6061-6079, provided for a 20 percent evaluation when there was 20/70 vision in one eye with 20/50 vision in the other eye, when there was 20/100 vision in one eye and 20/50 vision in the other eye, when there was 20/200 vision in one eye with 20/40 vision in the other eye, or when there was 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.84a, DCs 6061-6079 (2008).  A 30 percent evaluation was warranted when there was 20/70 vision in one eye with 20/70 vision in the other eye, when there was 20/100 vision in one eye and 20/70 vision in the other eye, when there was 20/200 vision in one eye with 20/50 vision in the other eye, when there was 15/200 vision in one eye with 20/50 vision in the other eye, when there was 10/200 vision in one eye with 20/40 vision in the other eye, or when there was 5/200 vision in one eye with 20/40 vision in the other eye.  A 40 percent evaluation was warranted when there was 20/200 vision in one eye with 20/70 vision in the other eye, when there was 15/200 vision in one eye and 20/70 vision in the other eye, when there was 10/200 vision in one eye with 20/50 vision in the other eye, or when there was 5/200 vision in one eye with 20/50 vision in the other eye.  Id.  A 50 percent evaluation was warranted when there was 10/200 vision in one eye with 20/70 vision in the other eye, or when there was 5/200 vision in one eye with 20/70 vision in the other eye.  Id.  An award of 100 percent is assignable for visual acuity of 5/200 in each eye or visual acuity of 5/200 in one eye and blindness in the other eye, having only light perception, or anatomical loss of the other eye.  Id.

Prior to December 10, 2008, visual impairment could also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76 (2008).  Ratings for impairment of field vision were evaluated under DC 6080 (2008).  To ascertain the correct rating under DC 6080, the average concentric contraction of visual fields must be computed in accordance with 38 C.F.R. § 4.76a.  Under that provision, the extent of contraction of the visual field in each eye was determined by recording the extent of the remaining visual fields in each of eight 45-degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields.  The degrees lost were added together and then subtracted from 500.  The resulting figure was the total remaining degrees of visual field.  That figure was divided by eight to yield the average contraction for rating purposes.

Under DC 6080, concentric contraction of visual field to 5 degrees or less warranted a 100 percent rating for bilateral loss, and a 30 percent rating for unilateral loss, or rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees but not to 5 degrees warranted a 70 percent rating for bilateral loss, and a 20 percent rating for unilateral loss, or rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees but not to 15 degrees warranted a 50 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees but not to 30 degrees warranted a 30 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees but not to 45 degrees warranted a 20 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/50 (6/15).  The concentric contraction ratings required contraction within the stated degrees, temporally; the nasal contraction may have been less.  VA rated unilateral loss of temporal half as 10 percent disabling, or rated as 20/70 (6/21); and unilateral loss of nasal half as 10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080 (2008).

Prior to January 8, 2011

The Veteran's service treatment records indicate that in March 1973 he was diagnosed with traumatic conjunctivitis.  The next day he was seen for swelling and tenderness of the mid right eyelid.  The service treatment records indicate several other periods of complaints of eye irritation and diagnoses of conjunctivitis over the intervening years of military service.  In June 1982, the Veteran denied a history of eye trouble.  The Veteran had a normal eye examination in August 1982, including observed distance vision of 20/20.  At that time, he denied a history of eye trouble.  A November 1982 optometry clinic record showed unaided visual acuity of 20/20.  July 1988 and September 1995 medical examinations also showed normal eyes and 20/20 vision.  A December 2001 record noted a history of eye injury.  Distance vision was 20/40 in each eye and near vision 20/30 in each eye.  The Veteran was provided prescription glasses that corrected vision to 20/20.  In May 2003, the Veteran noted some double vision out of his left eye and that he experienced low vision and eye tiredness.  He indicated that he would like surgery to correct the problem.  A September 2003 ophthalmology examination record noted a small angle exotropia and indicated that the Veteran's left eye turned in and he experienced occasional eye discomfort, but that bilateral visual acuity was stable.  The Veteran noticed the onset of his eye problems about one year previously.  The Veteran was offered surgery to correct the problem at that time, but declined.  A May 2004 physical examination found the eyes to be normal.  In a contemporaneous Report of Medical History, however, the Veteran noted his past treatment for eye problems and the examiner recorded the diagnosis of small angle exotropia and the use of corrective lenses for reading only.  At his September 2004 separation examination, the Veteran reported myopia and exotropia.  Examination of the eyes was normal and distance and near vision were 20/20, although near vision required corrective lenses.

On the day of separation from service in September 2004, the Veteran also was afforded a general VA medical examination.  At that time, the Veteran's complaints included his bilateral eyes.  He reported a 20-year history of itchy eyes associated with allergies.  In addition, the Veteran discussed decreased visual acuity since entrance into service and the development of small-angle exotropia, for which he had deferred surgery.  On examination, pupils were equal and reactive to light and accommodation.  Fundoscopic and extraocular muscle function testing (EOMs) were normal.  The examiner did not make a diagnosis as to the Veteran's eyes.

The Veteran was afforded a VA examination for his eyes in February 2008.  At that time, the Veteran reported a history of double vision when he used both eyes, but only at near when attempting to read.  He denied any other problems with his vision.  The Veteran did not report decreased visual acuity or eye pain.  The Veteran's near and far corrected vision both were 20/20.  There was intermittent exophoria of the left eye at forward gaze and alternating exophoria on cover-uncover testing.  Visual fields were full bilaterally.  The examiner's impression was alternating exotropia, noting that the Veteran had double vision at near but not at distance, and possible contributory convergence insufficiency.  There was no evidence of diabetic retinopathy and the optic nerves appeared healthy.  There was a mild cataract bilaterally that was not presently visually significant.

The Veteran underwent a VA examination on July 13, 2009.  At that time, the Veteran reported double vision at both near and far that was always present and began in 2000.  The Veteran's far corrected vision was 20/20 bilaterally and near corrected vision was 20/20 for the right and 20/25 for the left.  There was alternating exophoria on alternating cover test.  On Goldmann testing, the visual field was full bilaterally.  The impression was alternating exotropia and mild cataracts bilaterally that were not visually significant at that time.  

The examiner provided an addendum to the July 2009 VA examination report on January 13, 2010.  The examiner noted review of the claims file, as well as interview and examination of the Veteran.  The examiner stated that the Veteran exhibited alternating small angle exophoria and that diplopia was intermittent and primarily occurred when reading or working on the computer.  The Veteran denied diplopia at distance.  The examiner concluded that it would be pure speculation to render an opinion on whether his current exophoria should be service-connected.  

The addendum included Goldman visual field testing bilaterally, with the results in diagram format associated with the examination report addendum.  The left eye showed an average contraction to 42 degrees.  This is based on the following examination findings: A normal field of vision temporally is 85 degrees.  The examination showed 57 degrees.  Normal vision down temporally is 85.  The claimant's field was 50 in the left eye.  The normal field of vision down is 65.  43 degrees was shown.  Down nasally, 50 is normal.  The claimant showed 45.  Normal vision nasally is 60.  Examination findings showed 45.  Up nasally, 55 is considered normal.  40 was demonstrated.  The normal field of vision up is 45 degrees.  25 was shown.  The final field of vision considered for the left eye is up temporally.  55 is normal with 30 shown on examination.  The total remaining visual field for the left eye was 335.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).  

The right eye showed an average contraction to 47 degrees.  A normal field of vision temporally is 85 degrees.  The examination showed 60 degrees.  Normal vision down temporally is 85.  The claimant's right eye field was 53.  The normal field of vision down is 65.  50 degrees was shown.  Down nasally, 50 is normal.  The claimant showed 50 degrees, down nasally.  Normal vision nasally is 60.  Examination findings showed 48.  Up nasally, 55 is considered normal.  39 was demonstrated.  The normal field of vision up is 45 degrees.  29 was shown.  The final field of vision considered for the right eye is up temporally.  55 is normal with 40 shown on examination.  The total remaining visual field for the right eye was 369.  This number, divided by the eight directions and rounded up, provides the average contraction.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 (6/15).

Following a review of the available evidence in this case prior to January 8, 2011, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against granting a rating higher than 20 percent under any of the applicable DCs for the eye prior to January 8, 2011.

As noted above, the laws and regulations prior to December 10, 2008 did not consider diplopia that was only occasional or correctable to be a disability.  38 C.F.R. § 4.77.  During his February 2008 VA examination, the Veteran indicated that he experienced double vision especially at near and only when attempting to read.  Otherwise he had no problems with his vision.  As the Veteran's diplopia was only occasional in nature, the Board concludes that prior to July 13, 2009 the Veteran did not have a diplopia disability as defined by 38 C.F.R. § 4.77 and, as such, an increased rating under DC 6090 is not for application.

The Board acknowledges that the July 13, 2009 VA examination report indicated that the Veteran reported experiencing constant double vision at both near and far.  On examination, however, the examiner found evidence only of alternating and not constant exophoria.  Significantly, the January 2010 addendum completed by another physician indicated that the Veteran's double vision was intermittent and primarily experienced during reading and computer work.  At that time, the Veteran did not report diplopia at distance.  The Board concludes that the multiple lay reports by the Veteran that his double vision was intermittent in nature and the medical evidence showing only alternating exophoria at the time of the Veteran's single claim of constant double vision outweighs the Veteran's single contention prior to January 8, 2011 of constant double vision.  As the preponderance of the evidence demonstrates that prior to January 8, 2011 the Veteran did not have a diplopia disability as contemplated by the applicable VA regulations and, as such, a rating greater than 20 percent under DC 6090 is not warranted.

With respect to affording the Veteran a rating greater than 20 percent due to decreased visual acuity, prior to January 8, 2011 the Veteran's worst corrected distance vision was measured as 20/25 in the left and 20/20 in the right.  A noncompensable rating is warranted for vision of 20/40 or better in each eye under the regulations prior to December 10, 2008.  38 C.F.R. § 4.84a, DC 6079.  Thus, a rating greater than 20 percent prior to January 8, 2011 is not warranted for impairment of central visual acuity under DCs 6061 to 6079.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, a separate rating or rating greater than 20 percent is not warranted under any applicable DC prior to July 13, 2009.  The Veteran did not have a scotoma (DC 6081) or other disabilities contemplated for a compensable rating under DCs 6000 through 6035.  In that regard, the Board acknowledges that the Veteran's service treatment records included multiple diagnoses of conjunctivitis.  After service, however, there is no medical evidence or lay contention that the Veteran had an active and chronic conjunctivitis disability attributable to his military service or his service-connected diplopia with exotropia at any point during the appellate time period.  As such, a higher or separate rating under DCs 6017 or 6018 is not warranted.  While the Veteran was diagnosed with bilateral cataracts, DCs 6027 and 6028 direct that rating be based on impairment of vision and, as discussed, during the appellate time period prior to January 8, 2011 the Veteran's corrected distance vision would not warrant a compensable rating pursuant to DC 6079.  

The Board notes that the January 2010 addendum does demonstrate decreased visual fields bilaterally.  As outlined above, Goldmann testing showed average contraction of 42 degrees in the left eye and 47 degrees in the right eye.  Thus, for the left eye, under the old regulations concentric contraction of visual field to 45 degrees but not to 30 degrees warranted a 10 percent rating for unilateral loss, or rated as 20/70 (6/21).  For the right eye, concentric contraction of visual field to 60 degrees but not to 45 degrees warranted a 10 percent rating for unilateral loss, or rated as 20/50 (6/15).  As the visual field loss in the right eye was not 45 degrees or less, a 30 percent rating under DC 6080 for bilateral concentric contraction to 30 degrees but not to 15 degrees would not be warranted.  If the visual field loss was considered as decreased visual acuity, with the left eye rated as 20/70 and the right eye rated as 20/50, a rating of 20 percent would be warranted under DC 6078.  Thus, a rating greater than 20 percent under DC 6080 would not be warranted prior to January 8, 2011 and a separate rating for visual field defect in addition to loss of visual acuity is not permissible.  See, e.g., 38 C.F.R. § 4.84a, DC 6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.")

Finally, inasmuch as the Veteran's current evaluation prior to January 8, 2011, reflects the highest degree of impairment shown for the time period in question, there is no basis for a further staged rating in the present case.  See Fenderson, 12 Vet. App. at 119.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  Prior to January 8, 2011, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's diplopia with exotropia.

From January 8, 2011 to May 19, 2012

The Veteran was afforded additional VA examination on January 8, 2011.  The examiner noted review of the claims file and that the Veteran had been experiencing double vision at near since 2000.  His current symptoms were blurring and double vision in each eye.  On muscle function examination, diplopia was present more than occasionally and not correctable with spectacles.  Fundoscopic examination was normal and there was no visual field defect.  Visual acuity for distance was corrected to 20/50 in the right eye and 20/60 in the left eye and for near was corrected to 20/60 in each eye.  On physical examination, the examiner noted presbyopia.  The examiner diagnosed exotropia and that the problem associated with the diagnosis was double vision.  The examiner also explained the similarities and differences between the Veteran's prior notations of exotropia and exophoria, namely, that both conditions involved the eyes pointing in different directions but that in exotropia the result was double vision and that exophoria was more mild and rarely resulted in double vision.

Initially, the Board notes that the RO concluded that prior to May 19, 2012 the Veteran's diplopia was merely occasional and not a disability for VA purposes.  As discussed above, however, the January 8, 2011 VA examination report specifically noted that the Veteran's double vision was more than occasional and was not correctable with spectacles.  In addition, at that time the Veteran first noted double vision at near in 2000 and that his condition had progressively worsened since that time.  This is the first medical evidence indicating that the Veteran's diplopia was more than occasional.  Thus, from January 8, 2011 the lay and medical evidence universally indicate more than occasional double vision at both near and distance.  Thus, the Veteran's diplopia is a disability as defined by the applicable regulations.  38 C.F.R. § 4.77.   

The Board recognizes that the January 2011 VA examination report did not include testing adequate to rate the Veteran's diplopia disability under DC 6090.  Affording the Veteran the benefit of the doubt, therefore, the Board will use the results of diplopia testing done during the May 19, 2012 VA examination, which is the first occasion on which diplopia testing was undertaken.  As the Veteran is service-connected for diplopia with exotropia of both eyes, the poorer eye is evaluated under DC 6090 for purposes of determining visual acuity.  38 C.F.R. § 4.84a, DC 6090, Note 2 (2008).  Goldmann perimeter chart testing on May 19, 2012 indicated that the Veteran had diplopia in the central 20 degrees of vision.  DC 6090 provides that in such cases, the left (poorer) eye vision is considered to be 5/200.  

As noted above, the Veteran's right eye vision was found on January 8, 2011 to be corrected to 20/50.  The correct percentage evaluation is then obtained from Table V, 38 C.F.R. § 4.84a (2008).  Such provides that where one eye is 5/200 and the other 20/50, a 40 percent evaluation is assignable under DC 6073.  Accordingly, an increased rating of 40 percent is warranted from January 8, 2011 to May 19, 2012.

In addition, the Board finds that a separate 10 percent rating is warranted from January 8, 2011 based on impairment of field vision in the right eye.  As discussed above, Note (2) of DC 6090 directs that the poorer eye be rated under DC 6090 while the better eye is rated separately according to the best corrected visual acuity or visual field.  The Veteran's visual acuity during the January 8, 2011 VA examination was 20/50 for the right eye and 20/60 for the left eye.  The percentage evaluation from Table V, 38 C.F.R. § 4.84a in such cases is 10 percent.  The Veteran's corrected visual acuity during the May 19, 2012 VA examination, however, was no worse than 20/40 in each eye, which would warrant a noncompensable rating.  The Board acknowledges that visual field testing was not conducted by the January 2011 VA examiner.  However, as discussed above, testing of the Veteran's field vision in the right eye in January 2010 showed average contraction of 47 degrees.  Moreover, as will be discussed below, visual field testing during the May 19, 2012 VA examiner showed average contraction in the right eye of 42 degrees.  Under DC 6080, an average contraction of anywhere from 60 degrees but not to 15 degrees in one eye warrants a 10 percent rating.  Thus, the Board finds that from January 8, 2011, a separate 10 percent rating is warranted for impairment of field vision of the right eye under DCs 6080, as directed by DC 6090.  A separate rating prior to January 8, 2011 is not warranted because prior to that time the Veteran did not have a diplopia disability under the applicable regulations and, as such, a separate rating under DC 6090 would not be warranted.

An additional separate rating or rating greater than 30 percent is not warranted under any applicable DC from January 8, 2011 to May 19, 2012.  The Veteran did not have a scotoma (DC 6081) or other disabilities contemplated for a compensable rating under DCs 6000 through 6035.  For the same reasons discussed above, separate or higher ratings are not warranted for conjunctivitis or cataracts from January 8, 2011 to May 19, 2012 under DCs 6017, 6018, 6027, or 6028.    

Finally, inasmuch as the Veteran's current evaluation from January 8, 2011 to May 19, 2012, reflects the highest degree of impairment shown for the time period in question, there is no basis for a further staged rating in the present case.  See Fenderson, 12 Vet. App. at 119.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  From January 8, 2011 to May 19, 2012, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's diplopia with exotropia under DCs 6090-6066 or other DC, but does conclude that a separate 10 percent rating is warranted from May 19, 2012 for impairment of visual field in the right eye.

From May 19, 2012

The Veteran was provided a final VA examination on May 19, 2012.  The examiner's diagnosis was diplopia since being hit in the eye with the muzzle of an M-16.  Corrected near and distance visual acuity was 20/40 or better for each eye.  Pupils were normal.  Goldmann perimeter chart testing indicated that the Veteran had diplopia in the central 20 degrees of vision.  The diplopia was described as constant.  Tonometry was normal.  Fundoscopic examination was normal bilaterally.  The examiner noted that the Veteran had a visual field defect.

Goldman visual field testing was conducted bilaterally, with the results in diagram format associated with the examination report.  The left eye shows an average contraction to 39 degrees.  This is based on the following examination findings: A normal field of vision temporally is 85 degrees.  The examination shows 55 degrees.  Normal vision down temporally is 85.  The claimant's field is 50 in the left eye.  The normal field of vision down is 65.  40 degrees is shown.  Down nasally, 50 is normal.  The claimant shows 35.  Normal vision nasally is 60.  Examination findings show 40.  Up nasally, 55 is considered normal.  35 is demonstrated.  The normal field of vision up is 45 degrees.  20 is shown.  The final field of vision considered for the left eye is up temporally.  55 is normal with 35 shown on examination.  The total remaining visual field for the left eye is 310.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).  

The right eye shows an average contraction to 42 degrees.  A normal field of vision temporally is 85 degrees.  The examination shows 60 degrees.  Normal vision down temporally is 85.  The claimant's right eye field is 50.  The normal field of vision down is 65.  35 degrees is shown.  Down nasally, 50 is normal.  The claimant shows 45 degrees, down nasally.  Normal vision nasally is 60.  Examination findings show 45.  Up nasally, 55 is considered normal.  35 is demonstrated.  The normal field of vision up is 45 degrees.  25 is shown.  The final field of vision considered for the right eye is up temporally.  55 is normal with 35 shown on examination.  The total remaining visual field for the right eye is 330.  This number, divided by the eight directions and rounded up, provides the average contraction.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).

The examiner noted that the Veteran did not have homonymous hemianopsia or loss of the temporal, nasal, inferior, or superior half of visual field.  The Veteran did not have a scotoma or statutory blindness.  The Veteran had exotropia.  There was no associated scarring or incapacitating episodes associated with the diagnosed eye condition and did not impact the Veteran's ability to work.

As the Veteran is service-connected for diplopia with exotropia of both eyes, the poorer eye is evaluated under Code 6090 for purposes of determining visual acuity.  38 C.F.R. § 4.84a, Code 6090, Note 2 (2008).  Goldmann perimeter chart testing on May 19, 2012 indicated that the Veteran had diplopia in the central 20 degrees of vision.  DC 6090 provides that in such cases, the left (poorer) eye vision is considered to be 5/200.  

As noted above, the Veteran's right eye vision was found to be no worse than 20/40.  The correct percentage evaluation is then obtained from Table V, 38 C.F.R. § 4.84a (2008).  Such provides that where one eye is 5/200 and the other 20/40, a 30 percent evaluation is assignable under DC 6074.  Accordingly, an evaluation in excess of the currently assigned 30 percent is not assignable.

As discussed above, the Board finds that a separate 10 percent rating is warranted based on impairment of field vision in the right eye from January 8, 2011.  A higher rating is not warranted from May 19, 2012.  As discussed, the Veteran's visual acuity during the May 19, 2012 VA examination was no worse than 20/40 in either eye.  The percentage evaluation from Table V, 38 C.F.R. § 4.84a in such cases is noncompensable.  However, as discussed above, testing of the Veteran's field vision in the right eye showed average contraction of 42 degrees.  Under DC 6080, an average contraction to 45 degrees but not to 30 degrees in one eye warrants a 10 percent rating.  Thus, a separate rating greater than 10 percent for impairment of field vision of the right eye under DCs 6080, as directed by DC 6090, is not warranted.

An additional separate rating or rating greater than 30 percent is not warranted under any applicable DC from May 19, 2012.  The Veteran does not have a scotoma (DC 6081) or other disabilities contemplated for a compensable rating under DCs 6000 through 6035.  For the same reasons discussed above, separate or higher ratings are not warranted for conjunctivitis or cataracts from May 19, 2012 under DCs 6017, 6018, 6027, or 6028.    

Finally, inasmuch as the Veteran's current evaluation from May 19, 2012, reflects the highest degree of impairment shown for the time period in question, there is no basis for a further staged rating in the present case.  See Fenderson, 12 Vet. App. at 119.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  From May 19, 2012, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's diplopia with exotropia under DCs 6090-6066 or other DC.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diplopia with exotropia and impairment of visual field of the right eye are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diplopia with exotropia and impairment of visual field of the right eye with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports double and blurred vision.  The assigned 20, 30, and 40 percent ratings under DCs 6090-6066 and separate 10 percent rating under DC 6080 fully contemplate these symptoms.  Thus, the Veteran's current schedular ratings under DCs 6090-6066 and 6080 are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to January 8, 2011, entitlement to an initial rating greater than 20 percent for diplopia with exotropia is denied.

From January 8, 2011 to May 19, 2012, entitlement to a rating of 40 percent for diplopia with exotropia is granted, subject to the laws and regulations controlling the award of monetary benefits.

From January 8, 2011, a separate 10 percent rating for impairment of field vision in the right eye is granted, subject to the laws and regulations controlling the award of monetary benefits.


From May 19, 2012, entitlement to a rating greater than 30 percent for diplopia with exotropia is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


